           Case 3:19-cr-01256-AJB Document 61 Filed 10/02/20 PageID.121 Page 1 of 6

PROB 12C                                                                                          October 2, 2020
(06/17)
                                                                                                         pacts id: 204178
                                   UNITED STATES DISTRICT COURT
                                             FOR THE
                                 SOUTHERN DISTRICT OF CALIFORNIA
                     Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Edgar Dagoberto Aguilera (English)                              Dkt No.: 19CR01256-001-AJB
Reg. No.: 94810-198
Name of Sentencing Judicial Officer: The Honorable Anthony J. Battaglia, U.S. District Judge

Original Offense: 8 U.S.C. § 1324(a)(1)(A)(ii), (v)(II), and (a)(1)(B)(i), Transportation of Certain Aliens, a
Class C felony.

Date of Sentence: September 9, 2019

Sentence: 15 months’ custody; 3 years’ supervised release. (Special Conditions: Refer to Judgment and
Commitment Order.)

Type of Supervision: Supervised Release              Date Supervision Commenced: April 20, 2020
Asst. U.S. Atty.: Ashley E. Goff                     Defense Counsel:       Eric Studebaker Fish, Fed. Def., Inc.
                                                                            (Appointed)
                                                                            (619) 234-8467
Prior Violation History: None.

                           PETITIONING THE COURT
TO ISSUE A NO-BAIL BENCH WARRANT
The probation officer believes that the offender has violated the following conditions of supervision:
 CONDITION(S)                                      ALLEGATION(S) OF NONCOMPLIANCE
 (Mandatory Condition)
 Not commit another federal, state, or local           1. On or about September 8, 2020, Mr. Aguilera
 crime.                                                   transported illegal aliens a violation of 8 U.S.C. §
                                                          1324(a)(1)(A)(ii), as evidenced by the complaint filed
                                                          in connection to U.S. District Court, Southern District
                                                          of California, Dkt. No.: 20MJ09712-001-RBM.

Grounds for Revocation: As to allegation 1, I have received and reviewed the complaint and attached statement
of facts filed in connection with the U.S. District Court, Southern District of California, Dkt. Number 20MJ09712-
001-RBM, which confirms the following: On the above date, Border Patrol Agent Ceballos was performing his
Border Patrol duties as part of the El Centro Station Mountain Disrupt Unit approximately 29 miles west of the
Calexico, California Port of Entry. Agent Ceballos was informed that a group of suspected illegal aliens were
seen west of Mountain Springs Road and Interstate 8 (I-8). Agent Ceballos parked his government issued vehicle
near the area in order to observe vehicle traffic. It is a common tactic for alien smugglers to use the Mountain
Springs Road exit to facilitate their travel up and down the grade when picking up illegal aliens. Agent Ceballos
noticed a black Chevrolet Impala exit the I-8 westbound lanes and then make a southbound turn onto Mountain
Springs Road exit. The Impala had all of its windows tinted and the only visible people in the Impala was the
            Case 3:19-cr-01256-AJB Document 61 Filed 10/02/20 PageID.122 Page 2 of 6
PROB12(C)
Name of Offender: Edgar Dagoberto Aguilera                                                           October 2, 2020
Docket No.: 19CR01256-001-AJB                                                                                 Page 2

driver and a front passenger. Agent Ceballos noticed the Impala travelling at a high rate of speed as it passed his
location. The Impala then entered the 1-8 eastbound lanes, and Agent Ceballos decided to follow the vehicle.
Agent Ceballos contacted the El Centro Radio Communications to request record checks on the Impala. The
record checks showed the Impala had no record on file. It is a common tactic for alien smugglers to use
unregistered vehicles in order to avoid being traced to the owner if encountered by law enforcement.

Agent Ceballos attempted to perform a vehicle stop on the Impala. He noticed the Impala increased its speed and
failed to yield to his emergency lights and sirens. The driver of the Impala began driving erratically attempting
to maneuver between lanes and weaving through traffic. Agents deployed the Controlled Tire Deflation Device
(CTDD), causing one of the tires of the Impala to deflate. The Impala continued to drive and failed to stop as
agents deployed a second set of CTDD. As the Impala approached the location it swerved into the median to
avoid the CTDD. The Impala then reentered I-8 on the opposite side of the road and into oncoming traffic for a
short period of time. The Impala then returned to the I-8 eastbound lanes. Agent Ceballos continued to pursue
the Impala and noticed a tire was completely shredded off the rim as the Impala yielded on the eastbound lanes
of I-8. Agent Ceballos approached the Impala and noticed several passengers inside the vehicle. He identified
himself as a United States Border Patrol agent. The driver, later identified as Edgar Dagoberto Aguilera, was
placed under arrest for failing to yield. Agent Ceballos then approached the four passengers inside the vehicle
and questioned them as to their citizenship. All four passengers stated they were citizens of Mexico without the
legal immigration documents allowing them to remain in the United States legally. The four passengers were
transported to the El Centro Border Patrol Station for further processing.

Agent Ceballos proceeded to advice Mr. Aguilera he was under arrest for alien smuggling. A search of
Mr. Aguilera’s person revealed a small round bag of a crystal-like substance consistent with the characteristics of
methamphetamine, concealed in Mr. Aguilera’s underpants. The substance later tested positive for
methamphetamine with a total weight of 23 grams.

All Material Witnesses stated that they were going to pay between $7,000-$8,000 to be smuggled into the United
States. Furthermore, they stated they feared for their life at some point during the pursuit due to the Mr. Aguilera’s
unsafe driving. All Material Witnesses positively identified Mr. Aguilera as the driver of the Impala.

On September 9, 2020, a complaint was filed charging Mr. Aguilera as stated above. Mr. Aguilera is scheduled
for a Preliminary Hearing on October 8, 2020, at 9:00 AM before Magistrate Judge Mitchell D. Dembin.

 (Standard Condition)
 The defendant must live at a place                     2. On or about August 27, 2020, Mr. Aguilera failed to
 approved by the probation officer. If the                 notify the probation officer of his change of address.
 defendant plans to change where they live
 or    anything      about   their     living
 arrangements (such as the people living
 with the defendant), the defendant must
 notify the probation officer at least 10
 days before the change. If notifying the
 probation officer in advance is not possible
 due to unanticipated circumstances, the
 defendant must notify the probation officer
 within 72 hours of becoming aware of a
 change or expected change.
            Case 3:19-cr-01256-AJB Document 61 Filed 10/02/20 PageID.123 Page 3 of 6
PROB12(C)
Name of Offender: Edgar Dagoberto Aguilera                                                         October 2, 2020
Docket No.: 19CR01256-001-AJB                                                                               Page 3

Grounds for Revocation: As to allegation 2, on March 19, 2020, the undersigned reviewed the conditions of
supervision with Mr. Aguilera and instructed him to notify the undersigned of any change of address. On August
27, 2020, the undersigned made telephonic contact with Mr. Aguilera’s mother who stated Mr. Aguilera was no
longer residing with her and had not seen him in several weeks. Mr. Aguilera failed to notify the probation officer
of his change of address as required.

                                 VIOLATION SENTENCING SUMMARY


SUPERVISION ADJUSTMENT
Mr. Aguilera did not adjust well to supervision. He began his latest term of supervised release on April 20, 2020.
He reported as instructed and informed the undersigned he was going to be residing with his mother in Calexico,
California. Due to the Covid-19 pandemic Mr. Aguilera was ordered to report to the probation officer by
telephone. Mr. Aguilera failed to report by telephone as instructed. On August 27, 2020, the undersigned
contacted Mr. Aguilera’s mother who informed the undersigned Mr. Aguilera was no longer residing at her
residence. She stated she knew for a fact he had the same telephone number because she was paying for the
service on his telephone. The undersigned made several attempts to contact Mr. Aguilera by telephone, left many
voicemails and text messages to no avail. Unfortunately, Mr. Aguilar was arrested for transporting aliens and
never return the undersigned’s phone calls or text messages.
OFFENDER PERSONAL HISTORY/CHARACTERISTICS
Mr. Aguilera is a 38-year-old male who last reported he was residing with his mother in Calexico, California. He
reported no employment during his term of supervised release. Mr. Aguilera is a long-time methamphetamine
user and was in possession of methamphetamine during his recent arrest.
SENTENCING OPTIONS
CUSTODY
Statutory Provisions: Upon the finding of a violation, the court may modify the conditions of supervision; extend
the term (if less than the maximum authorized term was previously imposed); or revoke the term of supervised
release. 18 U.S.C. § 3583(e)(2) and (3).
If the court revokes supervised release, the maximum term of imprisonment upon revocation is 24 months.
18 U.S.C. § 3583(e)(3).
USSG Provisions: USSG §7B1.1(b), p.s., indicates that where there is more than one violation of the conditions
of supervision, or the violation includes conduct that constitutes more than one offense, the grade of the violation
is determined by the violation having the most serious grade. In this case the most serious conduct involves
Transportation of Illegal Aliens, which constitutes a Grade B violation. USSG §7B1.1(a)(2), p.s.
Upon a finding of a Grade B violation the court shall revoke supervised release. USSG §7B1.3(a)(1), p.s.
A Grade B violation with a Criminal History Category V (determined at the time of sentencing) establishes an
imprisonment range of 18 to 24 months. USSG § 7B1.4, p.s.
Since “the original sentence was the result of a downward departure ... an upward departure may be warranted”
upon revocation. The court can depart from the available imprisonment range and impose a sentence of up to the
statutory maximum of 24 months. USSG §7B1.4, p.s., comment. (n.4), and 18 U.S.C. § 3583(e)(3).
            Case 3:19-cr-01256-AJB Document 61 Filed 10/02/20 PageID.124 Page 4 of 6
PROB12(C)
Name of Offender: Edgar Dagoberto Aguilera                                                           October 2, 2020
Docket No.: 19CR01256-001-AJB                                                                                 Page 4

Finally, if supervised release is revoked and a term of imprisonment is imposed, the court shall order that the term
of imprisonment be served consecutively to any sentence of imprisonment the offender may be serving.
USSG §7B1.3(f), p.s.
REIMPOSITION OF SUPERVISED RELEASE
If supervised release is revoked and the offender is required to serve a term of imprisonment, the court can
reimpose supervised release upon release from custody. The length of such a term shall not exceed the term of
supervised release authorized by statute for the offense that resulted in the original term of supervised release,
less any term of imprisonment imposed upon revocation. 18 U.S.C.§ 3583(h).
In this case, the court has the authority to reimpose a term of 36 months’ supervised release, less any term of
imprisonment imposed upon revocation. 18 U.S.C. § 3583(b).
JUSTIFICATION FOR BENCH WARRANT
Due to Mr. Aguilera’s ongoing criminal activity, it is respectfully recommended a bench warrant be issued for
his arrest.
RECOMMENDATION/JUSTIFICATION
About four months after his release from federal custody Mr. Aguilera once again finds himself incarcerated.
Mr. Aguilera is lucky no one was hurt during his latest transportation of illegal alien venture, as he put his life,
the lives of his passenger, the lives of the agents, and the public in general in grave danger. His latest arrest marks
Mr. Aguilera’s fifth federal offense and unfortunately there is no indication anything has helped curtail his
criminal behavior.
Therefore, with the aforementioned in mind, it is respectfully recommended Mr. Aguilera’s term of supervised
release be revoked and he be sentenced to 24 months’ custody, to be served consecutive to any sentence imposed
in 20MJ09712-001-RBM. A term of supervise release is not recommended, as more than likely he will be placed
on supervised release in the pending criminal matter alleged as a violation herein.


 I declare under penalty of perjury that the
 foregoing is true and correct.

 Executed on: October 2, 2020

 Respectfully submitted:                                       Reviewed and approved:
 DANIEL J. KILGORE
 CHIEF PROBATION OFFICER



 by
        Sergio
          rgio L.
               L Arteaga
                  A teaga
                  Ar                                           Pascual Linarez
        U.S. Probation Officer                                 Supervisory U.S. Probation Officer
        (760) 339-4204
              Case 3:19-cr-01256-AJB Document 61 Filed 10/02/20 PageID.125 Page 5 of 6
   PROB12CW                                                                                           October 2, 2020



                                    VIOLATION SENTENCING SUMMARY


1. Defendant: Aguilera, Edgar Dagoberto

2. Docket No. (Year-Sequence-Defendant No.): 19CR01256-001-AJB


3. List Each Violation and Determine the Applicable Grade (See USSG § 7B1.1):

                                                                                                  Grade
            Violation(s)
            Transportation of Illegal Aliens                                                      B
            Failure to Report Change of Address                                                   C




4. Most Serious Grade of Violation (See USSG § 7B1.1(b))                                          [    B     ]
5. Criminal History Category (See USSG § 7B1.4(a))                                                [    V     ]
6. Range of Imprisonment (See USSG § 7B1.4(a))                                          [ 18 to 24 months ]


7. Unsatisfied Conditions of Original Sentence: List any restitution, fine, community confinement, home
   detention, or intermittent confinement previously imposed in connection with the sentence for which revocation
   is ordered that remains unpaid or unserved at the time of revocation (See USSG § 7B1.3(d)):

                  Restitution ($)                       Community Confinement
                  Fine ($)                              Home Detention
                  Other                                 Intermittent Confinement
             Case 3:19-cr-01256-AJB Document 61 Filed 10/02/20 PageID.126 Page 6 of 6
PROB12(C)
Name of Offender: Edgar Dagoberto Aguilera                                      October 2, 2020
Docket No.: 19CR01256-001-AJB                                                            Page 6

THE COURT ORDERS:
     [       AGREE. A NO-BAIL BENCH WARRANT BE ISSUED BASED UPON A FINDING OF
             PROBABLE CAUSE TO BRING THE OFFENDER BEFORE THE COURT TO SHOW CAUSE
             WHY SUPERVISED RELEASE SHOULD NOT BE REVOKED FOR THE ALLEGED
             VIOLATIONS.

             DISAGREE. THE ISSUANCE OF A SUMMONS ORDERING THE OFFENDER TO APPEAR
             BEFORE THE COURT ON _________, AT _________, TO SHOW CAUSE WHY SUPERVISED
             RELEASE SHOULD NOT BE REVOKED.

            Other




                                                                               
The Hono
    Honorable
       norable
       no
        o       Anthony J. Battaglia                                   Date
U.S. District Judge
